DAVIDSON, P. J.
Under a charge of murder, relator resorted to a writ of habeas corpus to obtain bail. Upon a hearing of the writ, the trial court remanded relator to custody. A review of the evidence has led us to the conclusion that the court erred. Without reviewing the facts, it is our opinion that relator is entitled to bail, which is therefore granted in the sum of $10,000. The officer having relator in custody will take hail in the terms or the law in the above amount, and release him from custody. The judgment is reversed, and bail granted in the sum of $10,000.